Concurring Opinion.
White, J.
I concur in the decree in this case, but not in the opinion. Inasmuch as the Court finds that the proof required by C. C. 1655 has been adduced I do not join in-the opinion because it expresses views as *323to what would be the rule were such testimony not in the record, thereby passing on a purely hypothetical issue — not necessary to be decided— not involved in the conclusions leading to the decree. In my judgment a safe rule for courts is to express opinions only as to indispensable matters, and not by anticipation to put of record opinions to govern cases which may arise.